Name: Commission Regulation (EEC) No 410/90 of 16 February 1990 setting quality standards for kiwifruit
 Type: Regulation
 Subject Matter: plant product;  marketing;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31990R0410Commission Regulation (EEC) No 410/90 of 16 February 1990 setting quality standards for kiwifruit Official Journal L 043 , 17/02/1990 P. 0022 - 0025 Finnish special edition: Chapter 3 Volume 32 P. 0041 Swedish special edition: Chapter 3 Volume 32 P. 0041 *****COMMISSION REGULATION (EEC) No 410/90 of 16 February 1990 setting quality standards for kiwifruit THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1119/89 (2), and in particular Article 2 (2) thereof, Whereas Annex 1 to Regulation (EEC) No 1035/72 listing the products for delivery fresh to the consumer to be covered by quality standards was supplemented by Council Regulation (EEC) No 1010/89 (3) adding kiwifruit; whereas the quality standards for this product must therefore be set; Whereas application of these standards should have the effect of keeping products of unsatisfactory quality off the market, guiding production to meet consumers' requirements and facilitating trade under fair competitive conditions, so helping to improve the profitability of production; Whereas these standards shall be applicable at all marketing stages; whereas transport over long distances, storage of more than a certain duration and the amount of handling to which products are subject can result in some degree of deterioration owing to the biological development of the product or its fairly perishable nature; whereas such deterioration should be taken into account in the application of the standards at the marketing stages following consignment; whereas since products of the 'extra' class must be particularly carefully selected and packed allowance should be made for a loss of freshness and turgidity alone; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The quality standards for kiwifruit falling within CN code 0810 90 10 shall be as shown in the Annex hereto. These standards shall apply to all marketing stages on the terms laid down by Regulation (EEC) No 1035/72. However at stages following consignment the following tolerances shall be allowed: - a slight loss of freshness and turgidity, - for products other than the 'extra' class, slight deterioration arising from biological development and perishability. Article 2 This Regulation shall enter into force on 1 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 118, 29. 4. 1989, p. 12. (3) OJ No L 109, 20. 4. 1989, p. 3. ANNEX QUALITY STANDARD FOR KIWIFRUIT I. DEFINITION OF PRODUCE This standard applies to kiwifruit (also known as 'actinidia' or 'kiwis') of varieties (cultivars) derived from Actinidia chinensis (Planch.) or Actinidia deliciosa (A. Chev., C. F., Liang and A. R. Ferguson), to be supplied fresh to the consumer, kiwifruit for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of this standard is to define the quality requirements for kiwifruit, after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the kiwifruit must be: - intact (but free of peduncle), - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, practically free of any visible foreign matter, - adequately firm: not soft, or shrivelled or water-soaked, - well-formed; double or multiple fruits are excluded, - practically free of pests, - practically free from damage caused by pests, - free from abnormal external moisture, - free of any foreign smell and/or taste. The kiwifruit must be sufficiently developed and display satisfactory ripeness (1). The development and the condition must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification Kiwifruit are classified into three classes, as defined below: (i) 'Extra' class Kiwifruit in this class must be of superior quality. They must be well developed and have all the characteristics and the colouring typical of the variety. They must be free from defects apart from a very slight superficial deterioration, on condition that this does not affect the quality and general appearance of the produce or its presentation in the package. (ii) Class I Kiwifruit in this class must be of good quality. They must be firm and the flesh must be perfectly sound. They must present the characteristics of the variety. The following defects, however, may be allowed provided that these do not affect the general appearance of the produce, the quality, the keeping quality and presentation of the package: - a slight defect in shape (but free of swelling or malformations), - a slight defect in colouring, - superficial skin defects, provided that the total area affected does not exceed 1 cm2, - a small 'Hayward mark' like longitudinal lines, and without protuberance. (iii) Class II This class includes kiwifruit which do not qualify for inclusion in the higher classes, but which satisfy the minimum requirements specified above. The fruit must be reasonably firm and the flesh should not show any serious defects. The following defects, however, may be allowed provided that the kiwifruit retain their essential characteristics as regards the quality, the keeping quality and presentation: - defects of shape, - defects in colouring, - skin defects, such as small healed cuts or scarred/grazed tissue, provided that the total area affected does not exceed 2 cm2, - several, more pronounced 'Hayward marks', with light protuberance, - slight bruising. III. PROVISIONS CONCERNING SIZING Sizing is determined by the weight of the fruit. The minimum weight for 'extra' class is 90 grams, for class I is 70 grams and that for class II is 65 grams. The difference in weight between the largest and the smallest fruit in any one package must not exceed: - 15 grams for fruit weighing less than 85 grams, - 20 grams for fruit weighing between 85 grams and 120 grams, - 30 grams for fruit weighing 120 grams or more. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) 'Extra' class 5 % by number or weight of kiwifruit not satisfying the requirements of the class but meeting those of class I, or, exceptionally, coming within the tolerances for that class. (ii) Class I 10 % by number or weight of kiwifruit not satisfying the requirements of the class but meeting those of class II, or, exceptionally, coming within the tolerances for that class. (iii) Class II 10 % by number or weight of kiwifruit satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. B. Size tolerances For all classes: 10 % by number or weight of kiwifruit not satisfying the requirements as regards the minimum weight and/or the size range specified. However, the fruit must be of a size immediately below or above the size indicated or, in the case of the smallest size, they must not weigh less than 85 grams in 'extra' class, 67 grams in class I and 62 grams in class II. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and consist exclusively of kiwifruit of the same origin, variety and quality. The visible part of the contents of each package must be representative of the entire contents. B. Packaging The kiwifruit must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. The packages must be free from foreign matter. In 'extra' class the fruit must be presented separately from one another, and be regularly arranged on one layer. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification 1.2 // Packer and/or dispatcher // Name and address or officially issued or accepted code mark. B. Nature of produce - 'kiwifruit' and/or 'Actinidia', where the contents are not visible from the outside, - Name of the variety (optional). C. Origin of produce Country of origin and optionally, district where grown or national, regional or local place name. D. Commercial specifications - Class, - Size expressed by minimum and maximum weight of the fruit, if not packed in rows, - Number of fruits, if packed in rows. E. Official control mark (optional). (1) In order to satisfy this requirement, the fruit when harvested must have attained a degree of ripeness of at least 6,2 %, assessed by the Brix test.